Case 7:16-cv-06613-LMS Document 117 Filed 12/27/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE.

er en a nn en ee ee ee a *
ZAVALA ARTIEGA,
ORDER
Plaintiff(s),
-against- : 16 Civ. 6613 (LMS) (LMS)
GRIFFIN ORGANICS, INC., et al.,
Defendant(s)
aeee------------------------------------------------- xX

 

As of June 5, 2017, the settlement agreement in this case was essentially in final form.
DE 71 at p. 4. From that point on, however, Defendants, and, as of July 13, 2017, Defendants'
counsel, have proceeded in a manner which can only be described as bad faith. See DE 58 for
date of substitution of counsel; see DE 71 for the relevant history, at pp. 2-5. Following the
substitution of counsel granted on July 13, 2017, "Defendants declined to proceed any further
with the settlement of the action." DE 71 at p. 5. This forced Plaintiff to seek to “stay the case
and compel Defendants to submit to arbitration before [the arbitrator] pursuant to the terms of
the Term Sheet." Id. By Order dated November 29, 2017, more than two years ago, the
undersigned granted Plaintiff's motion to compel arbitration and enforce the settlement by
ordering Defendants to submit to arbitration before the arbitrator who was previously selected by
the parties. Id, at p. 10. Not only had the parties selected and agreed upon the arbitrator, but the
term sheet, signed by counsel for Plaintiff, counsel for Defendants, and also signed by the
individual Defendant, expressly stated that “[t]he parties agree that Martin Scheinman shall
retain jurisdiction over any conflicts arising from this legally binding terms sheet and the final

settlement agreement, whose decision shali have binding effect as an arbitrator." DE 62-1,

 
Case 7:16-cv-06613-LMS Document 117 Filed 12/27/19 Page 2 of 4

Defendants' counsel makes the rather strained argument that his client does not now agree to the
hourly rate charged by the selected arbitrator, and quite carefully argues that "[o]n several
occasions the undersigned requested of [the arbitrator's] office a copy of the agreement wherein
Defendants agreed to [the arbitrator's] rates, as Defendants were represented by prior counsel . . .
when any agreement may have been executed." DE 108 at p. 2 (emphasis added). Of course,
counsel is fully aware that a copy of the agreement, executed by both Plaintiff's and Defendant's
counsel and describing the mediator's fees, was attached to Mr. Alamgir's Declaration in Support
of the Motion to Compe! Arbitration, and has therefore been in counsel's possession since
November 6, 2017. DE 69-3. Any claim to the contrary is, at best, disingenuous, The
agreement was signed on Defendants’ behalf by Jonathan Kozak, who was then counsel for
Defendants, and was therefore authorized to sign such an agreement,’ Additionally, as noted
above, the term sheet which resulted from the initial arbitration was signed not only by Mr.
Kozak, but also by the individual Defendant. DE 62-1. The Court concludes that Defendants
agreed to the arbitrator's hourly rate as of March 20, 2017, and was well aware of that rate when
the Court's initial order compelling arbitration (DE 71) was honored by the parties' appearance at
a hearing with the arbitrator on February 13, 2018, DE 83-1 at p. 5.

Defendants’ counsel continues to seek assignment of this arbitration to a different
arbitrator. See DE 108 at p. 1. That application has already been denied, See Docket sheet
constituting memo endorsement at DE 106, incorrect document attached but correct content of
order on docket sheet. There is no basis for such an application. The Defendants have failed to

pay outstanding arbitration fees which are apparently due and owing (no invoice or other

 

! If the individual Defendant has an issue with his former counsel, he may take steps to
pursue relief in the appropriate forum.

Page 2 of 4

 

 
Case 7:16-cv-06613-LMS Document 117 Filed 12/27/19 Page 3 of 4

information about the amount of those past due fees has been produced to the Court, either by
Plaintiff's counsel or by the arbitrator, therefore the amount cannot be specified herein). It is
also apparent that Defendants and Defendants’ counsel have intentionally elected not to
participate in scheduling or paying in advance for continued arbitration, as required by prior
Court orders. This obstructive behavior must end.

IT IS THEREFORE ORDERED that Defendants shall pay all outstanding amounts due
and owing to the arbitrator for past arbitration, plus interest from the date any such invoice was
originally sent to Defendants, and such payment must be made no later than January 21, 2020; IT
IS FURTHER ORDERED that Defendants and Defendants' counsel shall participate in the
scheduling of further arbitration proceedings in order for the arbitrator to determine enforcement
of the settlement; IT IS FURTHER ORDERED that Defendants shall pay the arbitrator, at least
two weeks in advance of the scheduled continued arbitration proceedings, for Defendants:
portion of the anticipated arbitrator's time during such further arbitration, limited to two hours of
time; IT IS FURTHER ORDERED that following the completion of the arbitration proceedings
detailing enforcement of the settlement, any excess payment by Defendants to the arbitrator shall
be returned to Defendants’ counsel no later than two wecks after completion of the proceedings,
and that any outstanding payment for time beyond the two hours identified above shall be paid
by Defendants to the arbitrator within two weeks of the arbitrator's issuance of any final order.
IT 18 FURTHER ORDERED that any failure by Defendants to comply with this Order shall
result in the arbitrator issuing a final ruling on enforcement of the settlement, even in the absence
of Defendants’ participation, which shall constitute an enforceable and final settlement; IT IS
FURTHER ORDERED that any failure by Defendants to comply with this Order shal! result in
the imposition of sanctions, including possible monetary sanctions, possible contempt findings,

Page 3 of 4

 
Case 7:16-cv-06613-LMS Document 117 Filed 12/27/19 Page 4 of 4

and an enforceable final Order against Defendants in furtherance of the arbitrator's final order,
which will be subject to collection by Plaintiff. Plaintiffs counsel shal! submit copies of any
order issued by the arbitrator to the Court, promptly.

The Clerk is directed to terminate the motions at DE 107 and 114.

Dated: December 27, 2019
White Plains, New York
SO ORDERED
Oe. kad
/

Lisa Margaret Smit
United States Mapistrate Judge
Southern District of New York

  
 
 

 

Page 4 of 4
